Case 2:21-cr-20339-SFC-KGA ECF No. 48, PageID.135 Filed 08/11/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 21-20339

Alanzo Roberson,                             Judge Sean F. Cox
                                             United States District Court Judge
      Defendant.
____________________________/

                     OPINION & ORDER DENYING
     DEFENDANT ROBERSON’S MOTION TO REVOKE ORDER OF DETENTION

       Defendant Alanzo Roberson (“Defendant”) is charged with drug and firearms offenses.

Pretrial Services recommended detention and, after holding a detention hearing, the magistrate

judge ordered Defendant detained pending trial. Defendant is now appealing that ruling and

seeks release on bond. This Court held a hearing on August 4, 2021. For the reasons set forth

below, the Court DENIES the motion.

                                       BACKGROUND

       This criminal action was initiated via a criminal complaint that was filed on April 23,

2021. Thereafter, an Indictment was filed charging Defendant with: 1) 21 U.S.C. § 841(a)(1) -

Possession With Intent to Distribute a Controlled Substance 18 U.S.C. § 2 - Aiding and Abetting

(Count One); and 2) 18 U.S.C. § 924(c) - Possession of a Firearm in Furtherance of Drug

Trafficking Crime 18 U.S.C. § 2 – Aiding and Abetting (Count Two).

       Pretrial Services recommended that Defendant be detained pending trial, concluding that

Defendant is both a flight risk and a danger to the community.

       After holding a detention hearing, Magistrate Judge Anthony Patti issued an Order of
Case 2:21-cr-20339-SFC-KGA ECF No. 48, PageID.136 Filed 08/11/21 Page 2 of 5




Detention Pending Trial (ECF No. 19), finding that there are no conditions or combination of

conditions that would ensure the safety of the community or Defendant’s appearance. He noted

that the reasons for detention include: 1) the weight of evidence against the defendant is strong;

2) Defendant is subject to a lengthy period of incarceration if convicted; 3) Defendant’s prior

criminal history; 4) his prior failure to appear in court as ordered; and 5) his prior violations of

probation, parole, or supervised release. His order further stated: “For all of the reasons stated

on the record at the April 26, 2021 detention hearing, including but not limited to lack of a

suitable third party custodian and Defendant’s pattern of similar criminal activity.” (Id. at 3).

          On June 9, 2021, Defendant filed a motion appealing the magistrate judge’s ruling and

seeking release on bond. (ECF No. 36). Defendant asks to be released on bond with a tether

with GPS monitoring, residing with his fiancee, Ms. Green, in Brownstown Michigan, with a

curfew that would allow him to work and provide care for Ms. Green and their children.

Counsel stresses that Defendant was temporarily released on two occasions and that he turned

himself in as directed.

          Defendant’s motion and brief do not appear to reference it, but Defendant filed a letter as

an exhibit. The letter purports to be from a medical doctor from the Detroit Medical Center but

it does not appear to be a legitimate letter, based on the appearance of the “letterhead,” the lack

of a date or signature, the way the phone number appears, and based upon the wording of the

letter.

          The Government opposes Defendant’s motion, persuasively arguing that Defendant is a

danger to the community. The Government’s brief discusses the evidence of the events

surrounding charges in this case, as well as Defendant’s criminal history. The Government’s

brief includes images of Defendant posing with weapons on social media.
Case 2:21-cr-20339-SFC-KGA ECF No. 48, PageID.137 Filed 08/11/21 Page 3 of 5




       It further explains the investigation it performed as to the alleged letter from Ms.

Greene’s doctor, which leads the government to believe that the letter is an obvious fake. The

Government argues that Ms. Greene is not a suitable third party custodian because, among other

things, she “gave defense counsel a fake letter from a made-up doctor.” (Govt.’s Br. at 13).

                                           ANALYSIS

       Under 18 U.S.C. § 3145(b), a defendant who has been ordered detained by a magistrate

judge may move to revoke the detention order. The Court reviews a defendant’s appeal of an

order of detention de novo. United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985).

       Pursuant to the Bail Reform Act, 18 U.S.C. § 3142, a defendant may be detained pending

trial only if a judge “finds that no condition or combination of conditions will reasonably assure

the appearance of the person as required and the safety of any other person and the community.”

18 U.S.C. § 3142(e).

       It is the Government’s burden to prove by clear and convincing evidence that “no

conditions of release can assure that the defendant will appear and to assure the safety of the

community.” United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010); 18 U.S.C. §§ 3142(e),

3142(f)(2)(B). To determine whether no conditions exist that will reasonably assure Defendant’s

appearance and the safety of the community, the Court considers the following factors from

§ 3142(g): 1) the nature and circumstances of the offenses charged; 2) the weight of the evidence

against Defendant; 3) his history and characteristics; and 4) the nature and seriousness of the

danger to any person or the community that would be posed by Defendant’s release.

A.     Nature And Circumstances Of The Charge

       The drug and firearms offenses charged in this case (21 U.S.C. § 841(a)(1) - Possession

With Intent to Distribute a Controlled Substance 18 U.S.C. § 2 - Aiding and Abetting (Count
Case 2:21-cr-20339-SFC-KGA ECF No. 48, PageID.138 Filed 08/11/21 Page 4 of 5




One) and18 U.S.C. § 924(c) - Possession of a Firearm in Furtherance of Drug Trafficking Crime

18 U.S.C. § 2 – Aiding and Abetting (Count Two)) are serious offenses. Defendant is alleged to

have been in possession of at least three firearms and more than 60 grams of fentanyl.

B.     Defendant’s History And Characteristics

       Defendant’s history and characteristics demonstrate that he is a continuing danger to the

community. Defendant is only twenty-four years old yet he has a lengthy criminal history.

Defendant has a history of engaging in criminal activity while under supervision and failing to

appear for court dates. At the time of this arrest, Defendant had seven outstanding warrants for

failure to appear.

C.     Weight Of The Evidence Against Defendant

       The weigh of the evidence of Defendant’s dangerousness is substantial. Stone, 608 F.3d

at 948 (“This factor goes to the weight of the evidence of dangerousness, not the weight of the

evidence of the defendant’s guilt.”) Defendant’s criminal history includes weapons offenses and

his criminal conduct shows no signs of abating.

D.     Nature And Seriousness Of Danger Posed By Defendant’s Release

       Finally, Defendant’s release would pose a serious danger to the community. The nature

of the instant offenses, Defendant’s prior arrests and convictions, and engaging in criminal

activity while under supervision, weigh in favor of pretrial detention. Defendant has also shown

little regard for the authority of the Court or for law enforcement, giving the Court little reason to

believe that his dangerous behavior would suddenly cease if released on bond.

                                          CONCLUSION

       Weighing all of these factors, this Court concludes that the Government has established

by clear and convincing evidence that there is no condition or combination of conditions that
Case 2:21-cr-20339-SFC-KGA ECF No. 48, PageID.139 Filed 08/11/21 Page 5 of 5




will reasonably assure Defendant’s appearance and assure the safety of the community.

Accordingly, IT IS ORDERED that Defendant’s Motion for Revocation of Detention Order is

DENIED.

       IT IS SO ORDERED.

                                           s/Sean F. Cox
                                           Sean F. Cox
                                           United States District Judge


Dated: August 11, 2021
